Medifirst Solutions, Inc. 4400 N. Federal Hwy Suite 54 Boca Raton FL 33431 June 15, 2012 Max A. Webb Assistant Director Division of Corporation Finance Securities and Exchange Commission Washington, D.C. 20549 Medifirst Solutions, Inc. Amendment No.7 to Registration Statement on Form S-1 Filed On March 29, 2012 File No.333-178825 Dear Mr. Webb: Enclosed is the referenced Amendment No. 7 which includes the opinion and consent of our legal counsel as exhibits in response to your comment letter of June 13, 2012. Very truly yours, /s/ Bruce Schoengood President and Chief Executive Officer
